Case: 10-51023     Document: 00511682121         Page: 1     Date Filed: 12/01/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         December 1, 2011
                                     No. 10-51023
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

GUSTAVO FACUNDO GARZA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2 09-CR-408-1


Before JONES, Chief Judge, and HAYNES and GRAVES, Circuit Judges.
PER CURIAM:*
        Gustavo Facundo Garza appeals his conviction following a jury trial for
possession with the intent to distribute 100 kilograms or more of marijuana.
Garza argues that the district court erred when it denied his motion to suppress
the evidence, which was seized following a traffic stop. Garza argues that the
traffic stop was unconstitutional because the arresting officers lacked reasonable
suspicion to stop him.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-51023      Document: 00511682121    Page: 2   Date Filed: 12/01/2011

                                   No. 10-51023

         When reviewing the denial of a motion to suppress, we review a district
court’s factual findings, including credibility determinations, for clear error and
its legal conclusions de novo. United States v. Gomez, 623 F.3d 265, 268 (5th Cir.
2010). “A factual finding is not clearly erroneous as long as it is plausible in
light of the record as a whole.” Id. (internal quotation marks and citation
omitted).     The court may consider not only the evidence adduced at the
suppression hearing but also the evidence adduced at trial, in the light most
favorable to the prevailing party, which in this case is the Government. See
United States v. Raney, 633 F.3d 385, 389 (5th Cir. 2011).
         “[T]he decision to stop an automobile is reasonable where the police have
probable cause to believe that a traffic violation has occurred.” Whren v. United
States, 517 U.S. 806, 810 (1996). Texas Transportation Code § 545.102 provides
that “[a]n operator may not turn the vehicle to move in the opposite direction
when approaching a curve or the crest of a grade if the vehicle is not visible to
the operator of another vehicle approaching from either direction within 500
feet.”
         Deputy Sheriff Marion Boyd testified that he saw Garza’s truck pull over
on the right hand side of the road then make a u-turn and travel back south.
The Government’s photographs corroborated that the curve was visible from
where Boyd was stationed. Further, Chief Deputy Ricardo Rios’s testimony
established that Garza admitted that he made the u-turn when Rios asked
Garza why he made the illegal u-turn and Garza replied that it was because he
did not have a drivers’s license. Thus, the district court’s finding that Garza
made an illegal u-turn has support in the record and is not clearly erroneous.
See Gomez, 623 F.3d at 268. Accordingly, Garza has not shown that the district
court erred when it denied his motion to suppress. See Whren, 517 U.S. at 810.
         AFFIRMED.




                                         2